Title: To Alexander Hamilton from William Seton, 26 November 1793
From: Seton, William
To: Hamilton, Alexander



New York 26 Novr. 1793
Dear sir

I took the liberty of writing you a few lines by my friend Mr. Maitland—who this day informs me of your exceeding kind & polite attention to him for which I beg you to accept my most gratefull thanks.
This day United States Bank Shares began to decline & I presume in a day or two I shall be able to purchase for Mr. Church under your Limits of 15 ⅌ cent—but it strikes me that as this Stock has lately been as Low in London as £99 to 100 Stg that he may have purchased there. I therefore feel loth to enter into the Market without further orders from you, and at the same time I think you will not blame me for making this further observation; Mr. Church’s circumstances and responsibility I am totally ignorant of, £10,000 is a very large Sum to run the risk of even a 20 ⅌ Cent damages upon; now My dear sir for you or under your absolute guarantee of course I would commit myself for any Sum; but I must confess to you sincerely that unless I had you to look to, I should deem myself unjustifiable to my family to enter into this Negotiation. You I am sure esteem me too much, not to excuse my plain honesty on this point. Exchange is 5 ⅌ Cent above par & I believe during this week the price of Shares will be 12½ to 13 ⅌ Cent. If you say I shall purchase & draw, I will do it immediately, for I desire nothing more than to shew a readiness of compliance with every thing that you can wish of.
Dear sir   Your obliged Obd Hl St

Wm Seton
Alex. Hamilton Esqr.

